Citation Nr: 0430221	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  00-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran had active military service from 1955 to 1957.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Regional Office 
(RO).  The veteran appeared at a local hearing at the RO in 
August 2003.  He also testified before the undersigned 
Veterans Law Judge in September 2004.  

The veteran filed his claim for an increase in August 1999.  
His claim was initially denied in the March 2000 rating 
decision.  The veteran appealed that decision in April 2000, 
and subsequently perfected the appeal.  In a May 2002 rating 
decision, a 10 percent rating under Diagnostic Code 5203-5021 
for the right shoulder disability was established, effective 
August 27, 1999.  A temporary total evaluation for 
postoperative convalescence (under the provisions of 
38 C.F.R. § 4.30) was assigned from March 28, 2001 until 
October 1, 2001, when the 10 percent schedular rating 
resumed.  That May 2002 rating decision also separately 
established a 10 percent rating for scar residuals under 
Diagnostic Code 7804.  

Although in a May 2002 statement, the veteran initially 
indicated disagreement with all "disabilities" in the May 
2002 rating, he ultimately withdrew his appeal for the 
increase in his scar rating, in February 2004.  He also made 
clear, in the January 2003 VA Form 9, that he was only 
seeking an increased schedular evaluation for his right 
shoulder disability.  Thus, the only issue currently before 
the Board is whether an increased rating for a right shoulder 
disability is warranted. 


FINDINGS OF FACT

1.  The veteran's right shoulder disability is currently 
manifested by painful motion and functional impairment, with 
flexion to 95 degrees, abduction to 90 degrees, internal 
rotation to 70 degrees, and external rotation to 34 degrees.  

2.  The right shoulder is not functionally limited to 
approximately midway between side and shoulder level, by pain 
or other pathology; there is no ankylosis, humerus 
impairment, clavicle or scapula impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
shoulder disability are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5021, 5201, 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

Here, a VCAA letter was sent in October 2003, after the 
initial March 2000 rating decision.   However, the claim was 
readjudicated in the January 2004 rating decision and 
Supplemental Statement of the Case (SSOC). 

Further, the October 2003 VCAA letter specifically advised 
the veteran of what was needed to substantiate his claim, 
including what hypothetical evidence might be best to submit; 
what evidence he was responsible for submitting, what 
evidence VA would obtain, what VA had already done in his 
claim, what he needed to now do, and of the need to advise VA 
of or to submit any evidence in his possession.  In response, 
the veteran indicated that he had no further evidence, and 
wished for his claim to continue to the Board.  

Additionally, he was also provided copies of the rating 
decisions, dated March 2000, May 2002, and January 2004; the 
Statements of the Case (SOC), dated May 2000 and November 
2002; and the SSOCs, dated September 2003 and January 2004.  
Those documents, and their respective notices, also served to 
notify the veteran not only of the actions VA had taken in 
his claim, what VA had received from him, and what was 
lacking in his specific claim, but also the pertinent laws 
and the evidence considered.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was re-adjudicated, 
and an SSOC was issued.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  
VA has met its duties to notify the veteran under 38 U.S.C.A. 
§§ 5102, 5103, Pelegrini, and 38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's VA records and multiple VA 
compensation and pension examination reports have been 
obtained and associated with the claims folder.  Private 
medical reports were obtained, and he was notified of this in 
the November 1999 letter.  He was provided his requested 
hearings, both at the RO, and with the Board.  Repeated 
development has been conducted at each stage of the appellate 
process, when the veteran notified VA that additional 
evidence may exist.  In particular, he was afforded VA 
compensation and pension examinations in November 1999, 
February 2000, November 2001, and December 2003.  Thus, the 
duty to assist has also been met.  


II.  Factual Background

Historically, the veteran was seen from January to March 1957 
for right shoulder complaints that were ultimately diagnosed 
as "myositis (suspected) or scapular bursitis."  His 
discharge examination, conducted in August 1957, reveals that 
his upper extremities were clinically evaluated as normal.  A 
September 11, 1957 statement signed by the veteran testified 
that there was no change in his physical condition since his 
August 1957 discharge examination.  An April 1959 rating 
decision established service connection for noncompensable 
right shoulder myositis (zero percent disabling).  

There is no medical evidence in the record dated between 
active service and 1992.  Private clinical records from 
September 1992 to the present are of record from A.A., M.D., 
the veteran's private physician.  They reveal that the 
veteran had a thirty year history of a bad back.  Past 
medical history also included a right hip fracture.  In March 
1993, the veteran reported neck difficulties for a months 
time.  There was normal strength and reflexes in the upper 
extremities.  

In September 1997, the record shows that the veteran played 
36 holes of golf in competition.  Additional subsequent 
clinical notes reveal that although the veteran noted some 
stiffness or tenderness about the right rotator cuff on 
occasion, his primary complaints and treatment concerned his 
right hip, which he complained was impairing his ability to 
play golf.   

In April 1999, the veteran was seen for neck and shoulder 
pain.  He complained that both shoulders were "shot."  It 
was also noted that he had bilateral shoulder problems in the 
past.  He also had increased neck pain, with some radiation 
into the right shoulder over the past two months that was not 
responsive to physical therapy.  The x-rays confirmed 
spondylosis "worse at C5-6" and minimal degenerative change 
at the acromioclavicular joint.  The final impression was 
right shoulder impingement, cuff tendonitis, and cervical 
spondylosis.  Traction was recommended for the neck, as well 
as a modified exercise program with TheraBands for the 
shoulder.  He was to be re-evaluated on an as needed basis.  

In July 1999, another health care provider, R.M, P.T. wrote a 
letter stating that the veteran had been seen by him for 
episodic care over the last five years.  The provider noted 
that repeated objective assessments performed at varying 
intervals were consistent with right rotator cuff 
strain/partial thickness tear and degenerative joint disease.    

In August 1999, the veteran filed his right shoulder 
increased rating claim.  

The report of the December 1999 VA compensation and pension 
examination shows that the veteran reported pain and 
limitation of shoulder movement, with an episode of locking, 
and general lack of endurance in the right shoulder.  He 
noted an inability to cut hair, and pain when lying on his 
right shoulder.  He reported being told that he had 
arthritis, and stated that he could not do any heavy lifting.  
He reported working 11 hours a day as a barber.  The claims 
file was not available for review.  

Objectively, there was no swelling or erythema noted.  There 
was a tenderness in the posterior capsular area of the right 
glenohumeral joint.  Compared to the other side, there was no 
gross atrophy of shoulder muscles noted.  On range of motion, 
crepitus was audible.  Both active and passive flexion 
started to be painful at 90 degrees, but were possible to 130 
degrees with pain and slow movement.  Active and passive 
abduction started to be painful at 104 degrees, but were 
possible to 120, with pain, effort, and slow movement.  
External and internal rotation were limited to 68 degrees and 
70 degrees, passively and actively, respectively.  Motor 
strength was 5/5 in abduction flexions, and rotation was 
"weak" at 4/5 in internal and external rotation, with pain.  
The examiner noted that the veteran had signs and symptoms of 
arthritis, and that the veteran reported that his at home 
therapy exercises caused additional pain when he performed 
them.  

In February 2000, the veteran's claims folder was reviewed, 
and he was provided another VA compensation and pension 
examination.  The examiner noted that the veteran recalled 
falling off a truck in 1957, and being told that he had a 
shoulder separation.  The veteran again reported private 
treatment due to ongoing right shoulder problems.  He was 
concerned to learn whether he in fact had arthritis of the 
right shoulder.  The veteran's claims file was reviewed in 
conjunction with the objective evaluation.  

Objectively, the right shoulder appeared normal, with no 
evidence of any muscular atrophy or swelling.  There was full 
range of motion in all directions, but with a moderate 
diffuse achiness on extremes of all ranges of motion.  There 
was no focal discomfort over the acromioclavicular joint.  
The examiner noted that the resisted maneuvers were all quite 
consistent with a diagnosis of chronic rotator cuff 
tendonitis.  The veteran noted that 400 milligrams of Advil 
twice daily helped, but that he had not taken this for a long 
period of time.  The examiner explained to the veteran that a 
steroid injection might help the veteran's right shoulder 
condition considerably.  The examiner concluded that the 
veteran had essentially normal range of motion, but with a 
discomfort with certain maneuvers and with any sort of motion 
"on extreme," all consistent with rotator cuff tendonitis.  
The examiner also noted that while the x-ray report showed 
some early degenerative change in the acromioclavicular 
joint, it did not appear that this was the source of the 
veteran's pain.   

In March 2001, the veteran underwent a right operative repair 
with acromioplasty for his rotator cuff tear.  The treatment 
report noted that the veteran felt something give in his 
shoulder while doing some exercises.  Magnetic resonance 
imaging (MRI) studies reportedly revealed a complete tear of 
the supraspinatus tendon, full thickness, right shoulder.  
Joint effusion was noted.  The operative report shows that 
the veteran had a T-shaped tear in the cuff, a rent between 
the supraspinatus and infraspinatus tendons longitudinally, 
and then a transfer tear about 1 centimeter from the greater 
tuberosity.  The cuff was debrided.  It was mobilized very 
easily, and was not retracted.  There were no adhesions.  A 
very secure repair was obtained.  

In November 2001, another compensation and pension 
examination was scheduled.  The veteran's complaints were of 
a constant right shoulder ache, increasing at nighttime.  He 
reported subjective weakness, stiffness, and swelling.  There 
was a lack of endurance.  The veteran was mostly concerned 
with his inability to work as a barber full time, as he was 
just working part time since his surgery.  He also reported 
that when playing golf, he could no longer make a full swing.  

Objectively, there was questionable swelling on the right, 
compared to the left.  There was no erythema, and no 
increased temperature, however.  There was no particular 
tenderness about the right shoulder, except at the scar site.  
There was no muscle atrophy noted, when compared bilaterally.  
Active flexion started to be painful at 90 degrees, but was 
possible to 100.  Passive flexion started to be painful at 90 
degrees, but was possible to 120.  Active and passive 
abduction elicited pain at 90 degrees, but were possible to 
110.  Active and passive external rotation were limited to 70 
degrees by pain.  Internal rotation was possible to 46 
degrees, with pain at end in active and passive movement.  
There was no instability.  Muscle strength was 5/5 in 
abduction and in flexion.  External rotation was limited with 
a strength of 4/5 with pain, and internal rotation was normal 
in strength.  The examiner concluded that the veteran was 
status post repair of the torn supraspinatus full thickness 
tear and acromioplasty for impingement due to hypertrophy and 
degenerative acromioclavicular joint.  The examiner noted 
that the veteran had "significant" limitation of motion.  
It was expected that he had "low" endurance with repetitive 
use for a prolonged period of time, and that he may lose 
additional range of motion, due to flare-ups.  In this 
respect, the examiner noted that he could not speculate as to 
the extent of those flares, "since I will not be there to 
see."  There was mild weakness with pain on manual stress, 
however.  

In December 2003, another VA compensation and pension 
examination was performed.  The veteran reported decreasing 
range of motion over the last year (from optimal range of 
motion post-operatively).  He also reported a constant achy 
pain, evaluated as 1 or 2 out of 10 (with 10 being the most 
painful) on some days, while on other days the aching at rest 
was reportedly from 6 to 7, especially with cold, wet 
weather.  He also reported weakness, instability, and lack of 
endurance when the he flexed the right shoulder, or extended 
the right arm, such as when he would get a carton of milk 
from the refrigerator.  Sometimes, he would almost drop the 
quart of milk.  The veteran also reported stiffness and 
locking, occurring most frequently when driving, and making 
sharp a left turn.  The veteran reported using nonsteriodal 
anti-inflammatory agents as needed for pain,  when the pain 
was at the higher level, and no medication when pain was low.  
The veteran also noted that prior to his surgery in March 
2001, he could work 40 to 50 hours per week cutting hair, but 
currently only worked 20 hours a week.  Alleviating factors 
included not using the right shoulder for range of motion or 
lifting, and resting the shoulder for one to two hours after 
use, to reduce the pain to the resting level of 1 to 2 out of 
10.  

Objectively, the examiner noted that the veteran did not use 
a right shoulder sling.  There was no inflammatory arthritis, 
and no dislocation of the right shoulder.  There was also no 
swelling, heat, or redness of the right shoulder.  
Neurologically, sensory examination of dorsal and palmar 
fingers revealed sensation was intact.  Deep tendon reflexes 
were 1+ brisk bilateral in the biceps and triceps.  Strength 
testing revealed mild to moderate strength against 
resistance, nonsustained, when compared to the left side.  
The right biceps had short term, nonsustained moderate 
strength.  The left triceps also had nonsustained moderate 
strength.  The right triceps were weak, quivery, and 
nonsustained.  Hand grasps were bilaterally poor against 
resistance, and equal in the nonsustained strength.  The 
examiner also found tremor of the right hand and fingers, as 
well as quivering during hand grasps, triceps and biceps 
testing.  

Range of motion testing was conducted.  The veteran was 
limited by pain to 95 degrees of flexion.  Additional pain 
limited extension to 34 degrees.  Internal rotation was to 70 
degrees, which provoked quivering right arm and pain.  
External rotation was limited to 30 degrees by pain.  
Adduction was limited to 17 degrees, again by pain.  
Abduction was limited to 90 degrees, by the painful, pulling 
tightness.  

X-ray examination revealed no evidence of acute fracture or 
dislocation.  There was a widened acromioclavicular joint, 
which correlated with the reported history of shoulder 
separation.  The humeral head appeared somewhat high riding.  
There were degenerative changes at the distal clavicle and 
shoulder joint.  The examiner diagnosed a service-connected 
right shoulder injury, with a "severe" progressive 
functional impairment.  


III.  Law and Regulations

VA disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Schedule).  In 
evaluating the service connected disorder, the Board must 
note that disability ratings are based on the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The 
use of terminology such as "moderate" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45 (2003).

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, the veteran is right 
handed, as such, his right shoulder is his major extremity.  
He is currently rated under Diagnostic Code 5021, for 
myositis.  Generally, the diseases from codes 5013 to 5024 
will be rated on limitation of motion of the affected parts, 
as arthritis degenerative.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated based on limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  

Diagnostic Code 5200 contemplates ankylosis of scapulohumeral 
articulation.  There is no ankylosis demonstrated in this 
case, therefore a rating under Diagnostic Code 5200 is not 
for application.  

Similarly, while a recent VA examiner noted that the 
veteran's right humeral head "appeared to be riding somewhat 
high" from his x-ray review, there is no medical evidence of 
humeral impairment.  There is no loss of humeral head, false 
or flail joint, fibrous union, or recurrent dislocation.  
Similarly, marked or moderate malunion, or deformity due to 
malunion, is also not shown.  The November 2001 VA 
examination report, while noting the veteran's terminology 
when describing his subjective complaints, specifically ruled 
out instability on examination.  Additionally, none of the 
medical evidence suggests the occurrence of any recent 
dislocations.  Thus, ratings evaluating those impairments at 
Diagnostic Code 5202 are not for application.  

Diagnostic Code 5203 contains criteria pertinent to 
impairment of the clavicle or scapula.  Here, there is no 
current medical evidence of dislocation, nonunion, or 
malunion.  While findings pertinent to the clavicle or 
scapula were noted on x-ray, the examiner specified that they 
only pertained to degenerative change, and the examiner 
explained that this was not responsible for the veteran's 
symptoms of pain.  

Again, myositis is to be rated pursuant to limitation of 
motion of the joint involved.  Limitation of motion of the 
arm is evaluated under Diagnostic Code 5201.  Limitation to 
25 degrees from the side warrants a 40 percent rating for the 
major arm (the veteran is right handed).  A 30 percent rating 
is warranted when motion is limited to midway between the 
side and shoulder level, and a 20 percent rating is warranted 
when limitation of motion is at the shoulder level.  

While it has been argued on the veteran's behalf that he can 
only raise his arm to midway between his side and shoulder 
level (February 2004 VA Form 9), it was also stated that he 
could not raise his hand above shoulder level (September 2004 
Board Hearing Transcript, page 8.)  The objective medical 
evidence confirms the information relayed at the September 
2004 hearing.  The veteran's ranges of motion were taken 
repeatedly at VA compensation and pension examinations 
performed on four occasions in December 1999, February 2000, 
November 2001, and December 2003.  

First, in December 1999, flexion was limited by pain to 90 
degrees (shoulder level, see 38 C.F.R. § 4.71, Plate I), and 
abduction was limited by pain at 104 degrees, which is 
slightly above shoulder level, when raising the arm parallel 
to the floor.  See 38 C.F.R. § 4.71, Plate I.  In February 
2000, ranges of motion were actually normal, with only a 
diffuse achiness on extremes.  In November 2001, both flexion 
and abduction were limited by pain to 90 degrees.  In 
December 2003 active flexion was from zero to 95 degrees, at 
which point it was limited due to a pulling pain.  Abduction 
was possible to 90 degrees.  

For the requested 30 percent evaluation to be assigned under 
Diagnostic Code 5201, limitation of abduction or flexion 
would have to be shown to approximately 45 degrees, with the 
arm being parallel to the floor representing 90 degrees, 
according to 38 C.F.R. § 4.71, Plate I.  No such findings are 
evident in the instant case.  

The veteran clearly has functional impairment, and this has 
been considered in evaluating his disability.  The Board has 
considered the veteran's testimony of functional impairment 
and flare-ups, and the examiners' statements of 
"significant" and "severe" impairment.  However, the Board 
finds that the objective findings on medical examinations as 
to the veteran's functional impairment correspond with a 20 
percent rating.  Specifically, he clearly has motion to 
shoulder level, as evidenced by flexion and abduction.  
Moreover, his internal rotation is to 70 degrees, which is 
more than midway between side and shoulder level.  While his 
external rotation and adduction are limited, the totality of 
the evidence does not show that the veteran's disability more 
nearly approximates the criteria for a higher evaluation.  

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition since his surgery in March 2001, and he received 
the appropriate convalescent rating at that time.  He is 
self-employed as a barber, as he owns his own shop.  Still, 
treatment records are essentially negative for periods of 
flares or exacerbations that show marked interference with 
employment; in fact, there is little or no treatment of his 
right shoulder currently.  The veteran specifically testified 
that he has had no treatment since December 2003, at the 
September 2004 hearing.  There is no evidence in the claims 
file to suggest that his right shoulder disability, in and of 
itself, results in marked interference with employment.  
Again, while the veteran's disability clearly affects his 
ability to perform certain aspects of his job, namely, 
certain types and amounts of haircuts, he still is able to 
maintain his business.  The degrees of disabilities specified 
in the Schedule are considered adequate to compensate for a 
loss of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

An increased rating for a right shoulder disability is 
denied.  



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, Diagnostic Code 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



